Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claim 1 has been amended as follows: 
1. (Currently Amended) A golf club head comprising:
	a body having a sole and a top rail opposite the sole; 
	a faceplate defining a strikeface; 
	a back wall opposite the strikeface; the back wall is further divided into an upper back wall and a lower back wall; wherein the upper back wall extends downward from the top rail and the lower back wall extends upward from the sole;
	the back wall further comprising a top cavity wall and a bottom cavity wall; wherein the upper back wall extends from the top rail to the top cavity wall and the lower back wall extends from the sole to the bottom cavity wall;
	a partial back cavity defined within the club head between the faceplate, the upper back wall, the top cavity wall, the lower back wall, the bottom cavity wall, the sole, and the top rail; 
	an indention formed in the back wall between the top cavity wall and the bottom cavity wall, and extending toward the strikeface;
	a rear opening defined within the indention, and defined between the top cavity wall and the bottom cavity wall, the rear opening communicating the partial back cavity with an exterior of the golf club head, wherein the partial back cavity remains open to the exterior of the club head;
	wherein a midplane extends through a geometric center of the strikeface and perpendicular thereto between the top rail and the sole such that the rear opening is located between the midplane and the top rail;
	wherein the rear opening comprises a rear opening rim extending around a perimeter of the rear opening;
	wherein the rear opening rim defines and bounds an area of the rear opening;
	wherein 100% of the area of the rear opening is positioned between the midplane and the top rail;
	wherein a badge is positioned within the rear opening rim to close off the partial back cavity from the exterior of the club head; and
	wherein the badge is located exclusively between the midplane and the top rail.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: Generally with respect to the rear opening and the badge combination alone, Morin fig. 3, Takeda fig. 1, Franz fig. 6, and Sander fig. 6 show a badge where at least a portion is located between the midplane and top rail meeting the open language of the claim.  By the current amendments, the scope of the claim is intended to limit the entire badge to this location above the claimed mid plane.  Embodiments with respect to this combination begin on pg. 101 of the specification. 
	While a rearrangement of parts and changes in location are generally obvious, at [00365] the indentation, location of the opening and badge provide increase in ball speed and launch angle.  The specification discloses that 50-100% of the opening and badge can be located above the midplanes at [00377] but fails to discuss how movement or changes in the size of the opening or badge will affect the performance of the golf club. The prior art too is silent with respect to any movement of any badge or how such a movement could be used to optimize any feature of the club. While one could move the prior art above the midplane, there does not appear to be any motivation to do so stemming from the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711